                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                TALLAHASSEE DIVISION

JOSHUA P. MOORE,

           Plaintiff,

v.                                                     Case No. 4:18cv142-MW/CAS

JULIE JONES, et al.,

      Defendants.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 15. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “This case is DISMISSED for Plaintiff’s failure to honestly

disclose his prior litigation history and for failure to comply with a Court order.” The Clerk shall

close the file.

           SO ORDERED on December 14, 2018.

                                               s/Mark E. Walker             ____
                                               Chief United States District Judge
